DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, “RCE”, including the fee set forth in 37 CFR 1.17(e), was filed on 5/10/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on and 4/11/2022 have been entered. 
Response to Amendment
This action is in response to the RCE filed 5/10/2022 and response with amendment filed 04/11/2022 from which Claims 1-12 and 14-20 are pending, where claims 1-2 and 19 are amended.  Claim13 is canceled.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 10/28/2021.  
Claim Rejections - 35 USC § 112(b)
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites “. . . ; wherein the group R2 is the substituted or unsubstituted aryl group” which is vague, unclear and indefinite whether the R2 group whether is of Formula (I) or (II) or all of these or a separate group of something not recited in Claim 3 nor in Claims 2 and 1 from which Claim 3 depends.  Also the terminology “the group R2“ lacks antecedent basis therefore Claim 3 is indefinite.     
Claim 4 recites “. . . wherein the group containing the alicyclic epoxy group is represented by Formula (1a) . . . or at group represented by Formula (1b) . . .” which is unclear and indefinite whether such alicyclic epoxy group is of Formula (I) or (II) or all of these?  Also the terminology “the group” lacks antecedent basis in Claims 4 and 1, therefore Claim 4 is indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0249265, Engardio et al. (hereinafter “Engardio”) evidenced by JP2009256563 “Nakayama” in view of U.S. 2011/0189470, Iizuka et al, (hereinafter “Iizuka”) further in view of U.S. 2008/0094707, Tsukane et al, hereinafter “Tsukane”, and further in view of WO 2015/087686.  Applicants supplied English machine translations for JP2009256563 which will be referenced as “Nakayama”, respectively.   
Regarding WO 2015/087686 the English language version national phase patent application was published as U.S. 2016/0297933, Kuwana which will be referenced for disclosure throughout this Office Action and referred as “Kuwana”. 
Regarding Claims 1-12 and 14-20, Engardio discloses in the entire document particularly in the abstract and at ¶s 0001-0003, 0007, 0009, 0013-0018, 0025, and 0045 a scratch-resistant coating having high hardness comprising a polymer including a functionalization such as with epoxy polysilsesquioxane for plastic articles, such as ophthalmic spectacle lenses and, in particular, to scratch-resistant coatings having improved adhesion to inorganic thin film coatings, such as antireflective coatings, mirror coatings and the like.  The scratch-resistant coatings are typically applied to plastic spectacle lenses, where the lens materials do not have a high degree of inherent scratch resistance--e.g., lenses made from injection molded polycarbonate or cast polymerizable monomers such as allyl diglycol carbonate.  The scratch-resistant coatings are commonly applied by various techniques such as by spinning, dipping, or flowing the coating onto the substrate lens and curing the coating, usually by thermal or ultraviolet (UV) methods {reading on the hard coating being a cured product of a curable composition of pending Claim 1}.  When the lens material is cured and removed from the mold, the scratch-resistant coating is chemically bonded to the surface of the lens, imparting abrasion resistant properties {reading on the hard coating layer formed on at least one surface of the plastic lens substrate or pending Claim 1}.  The scratch-resistant coating is exposed to oxidizing conditions (e.g., ozone or ultraviolet light) that modify the surface chemistry of the coating to enhance adhesion to inorganic thin film coatings, such as antireflective coatings to a plastic lens like polycarbonate {reading on plastic lens and substrate and evidenced from Nakayama at ¶ 0002 having a refractive index of about 1.49-1.58}.  
From ¶ 0014 suitable polysilsesquioxane compounds greatly reduce the problems of haziness caused by agglomeration of nanoparticles, and contain one or more substituent (R) groups attached to one or more of the silicon atoms.  The polysilsesquioxanes include polyhedral oligomeric silsesquioxanes having the general formula [(RSiO1.5)n]Σn(Tn-1), where n is an even number, and polyhedral oligomeric silicates having the general formula [Rn+2Sin-1O1.5n-3] Σn(Tn-1), where n is an even number, and their analogs and derivatives.  An example of suitable polyhedral oligomeric silsequioxane compounds having structures A and B, 
    PNG
    media_image1.png
    253
    391
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    251
    433
    media_image2.png
    Greyscale
 In a preferred embodiment, at least one of the substituent (R) group or groups are selected that are capable of forming chemical bonds between polysilsesquioxane molecules and/or are capable of forming chemical bonds with other monomers and/or oligomers that may comprise the coating.  In addition, the substituent (R) groups may also be capable of forming chemical bonds with the substrate, such as a plastic lens.  In a particularly preferred embodiment, the polyhedral oligomeric silsesquioxane compound contains one or more substituent groups that are capable of chemically bonding to the materials used for plastic lenses to permit in-mold coating such as epoxy groups or groups that are ethylenically unsaturated, such as allyl, vinyl, acrylic or methacrylic groups {reading on hard coat layer formed on one surface of plastic lens substrate with at least one constituent unit of epoxy}.  
From ¶ 0018 the composition of the scratch-resistant coating may comprise as much as 100% of the polysilsesquioxane compound.  In a preferred embodiment, the scratch-resistant coating composition contains from about 10 wt % to about 100 wt % polysilsesquioxane {reading as overlapping on pending Claim 1 for wherein a content of the polyorganosilsesquioxane in the curable composition is from 80 wt.% to less than 100 wt.% relative to a total solid content of the curable composition excluding volatile components}.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
From ¶s 0007 and 0009 inorganic thin film coatings for optical materials are well known in the art.  For example, antireflective coatings typically consist of either a single layer of a relatively low refractive index material, such as magnesium fluoride, or multiple layers of dielectric materials arranged as a stack of alternating layers of high and low refractive index.  These dielectric materials commonly comprise metal oxides and metalloid oxides of silicon, titanium, zirconium, hafnium and the like. The layers can be applied by vacuum deposition techniques such as sputtering, chemical vapor deposition, or physical vapor deposition {reading on vapor deposition coated film formed on one surface of the hard coating}.  The inorganic thin film coating is applied on the surface of the scratch-resistant coating {reading on a vapor deposition coated film formed on at least one surface of the hard coating layer of pending Claim 1}. 
However Engardio does not expressly disclose (1) alicyclic polyamide-based resin for the plastic lens substrate with a protective coat and as a polarizing lens, (2) specifics of the polysilsesquioxane: (3) presence of an alicyclic epoxy group, (4) parametric limitations concerning : (a) the molar ratio of the constituent unit represented by Formulae (I) and (II), (b) proportion of the constituent unit represented by Formula (I) and by Formula (II), (c) the number average molecular weight and (d) the molecular weight dispersity.  
Iizuka like Engardio is directed to coatings for glasses as disclosed from the abstract and ¶s 0003, 0007, 0010, 0027, 0043, 0047, 0075 and 0081 for an optical film having a hard coat layer with excellent scratch resistance and abrasion resistance from a curable resin composition containing inorganic particles and a curable resin.  The curable resin is at least one selected from a group consisting of a thermosetting resin and an active energy ray-curable resin.  The thermosetting resin can be an epoxy resin and the active energy ray-curable resin can have a silsesquioxane backbone.  The base material for the optical film can be polycarbonate or aromatic polyamide resin.   
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Substitute polyamide for coating with a hard coat.  Here Iizuka discloses glasses with a base material of polycarbonate or polyamide with a hard coating having silsesquioxane for the purpose of hard coat glasses.  Engardio discloses polycarbonate lenses for the former for the purpose of hard coating with polysilsesquioxanes.  Given this similarity of purpose the aromatic polyamide lenses indicated as equivalent to polycarbonate in Iizuka can be substituted for the polycarbonate lens in Engardio for the hard coating with of polysilsesquioxane of Engardio.       
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Engardio a plastic lens with a substrate like polycarbonate and hard coat and vapor deposition coated film as afore-described, where from Iizuka aromatic polyamide lenses with a similar purpose of hard coating as polycarbonate lenses of Engardio or even Iizuka are substituted for the polycarbonate lenses of Engardio to have the polysilsesquioxane hard coat of Engardio motivated to have another type of lens material for hard coating with polysilsesquioxanes as for pending claims 1-12 and 16-20.  The combination of Iizuka with Engardio for one skilled in the art has a reasonable expectation of success because both are directed to lenses as for glasses for coating with silsesquioxane materials.    
However Engardio as modified do not expressly disclose the aromatic polyamide is an alicyclic polyamine for the plastic lens substrate with a protective coat and as a polarizing lens, (2) specifics of the polysilsesquioxane; (3) presence of an alicyclic epoxy group, (4) parametric limitations concerning : (a) the molar ratio of the constituent unit represented by Formulae (I) and (II), (b) proportion of the constituent unit represented by Formula (I) and by Formula (II), (c) the number average molecular weight and (d) the molecular weight dispersity.    
Tsukane is directed as is Engardio as modified to hard coated polymer glasses or lenses with an inorganic layer as disclosed in the abstract and ¶s 0024, 0026, 0086-0091 and claims 1 and 11 for a protective film for a polarizing membrane {reading on pending Claims 14-15} is provided which is prevented in light leakage generation, and excellent in moldability.  The protective film comprises a polyamide resin, and is subjected to an orientation (e.g., a drawing) to have a retardation value of not less than 300 nm.  The polyamide resin may comprise an aromatic polyamide or an alicyclic polyamide resin ( an alicyclic polyamide), e.g., a resin whose monomers comprise an alicyclic diamine and an aliphatic dicarboxylic acid {reading on alicyclic polyamide of pending Claim 1}.  From ¶ 0091 the protective film (and the polarizing sheet) is useful in a base material for an eyeglass {reading on , for example, an optical base material (or optical member) for sunglasses (containing sunglasses with a degree) or goggles. In particular, the protective film (or the polarizing sheet) of the present invention comprises a polyamide resin (an amorphous or crystalline polyamide resin, particularly, an alicyclic polyamide resin having microcrystallinity), is excellent in moldability, and further does not develop light leakage (and irregular color) even in the case of being subjected to a bending. Accordingly, the protective film is useful in a base material for a lens (a polarizing lens), {reading on pending Claims 14-15} of glasses (e.g., frameless glasses).  From ¶s 0087-0089 various treatments may be applied to one side of the polarizing laminate, one protective film in the case of forming a resin layer on the other protective film of the polarizing sheet). These treatments may include, for example, a hardcoat treatment of silicone compound like alkoxysilane or partial hydrolysis condensation thereof, and antireflection treatment a plurality of inorganic layers.  The hardcoat treatment may be carried out by coating the surface of the polarizing laminate with a thermosetting resin [ for example, a silicone compound ( e.g., an alkoxysilane or a partially hydrolyzed condensation product thereof), treatment, a soil-resistant (or antifouling) treatment, and a mirror finish treatment {reading on pending Claim 10}. The plurality of these treatments may be applied in combination.  From 0024 the protective film for a polarizing membrane of the present invention comprises a polyamide resin and has a specific retardation value, the protective film not only has no irregular color development but also can be prevented ( or inhibited) in light leakage even in the case of being subjected to a bending ( e.g., a curved surface processing, particularly, a bending with a thermoforming), and the protective film is excellent in moldability. Moreover, in the present invention, light leakage (and irregular color development) generated in a protective film for a polarizing membrane, comprising a polyamide resin can be efficiently prevented ( or inhibited) by a combination of a polyamide resin and a specific retardation value. Further, in the polarizing sheet of the present invention, light leakage and irregular color are not generated or developed even in the case of being subjected to a bending. In addition, since the protective film comprises a polyamide resin (in particular, an alicyclic polyamide resin), the polarizing sheet is excellent in moldability, mechanical properties or chemical resistance.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Engardio as modified a plastic lens with a substrate like aromatic polyamide with polysilsesquioxane hard coated film with vapor deposited inorganic layer, as afore-described, where from Tsukane the aromatic or alicyclic polyamide is a protective film for a polarizing lens as a base material {reading on plastic lens substrate contains an alicyclic polyamide of pending Claim 1} substituted for or combined with the aromatic polyamide of modified Engardio given the same purpose for the aromatic and alicyclic polyamide as a base material with a protective film on the polarizing lens also having a hard coating and an inorganic layer, and the alicyclic polyamide forms a protective film on a polarizing lens as the lens of Engardio as modified motivated to have a base or substrate with no irregular color development which also can be prevented ( or inhibited) in light leakage even in the case of being subjected to a bending ( e.g., a curved surface processing, particularly, a bending with a thermoforming), and with is excellence in moldability, mechanical properties or chemical resistance excellent for pending  Claims 1-12 and 14-20.  Furthermore the combination of Tsukane with Engardio as modified has a reasonable expectation of success to one skilled in the art of plastic lens because both Tsukane and Engardio as modified are directed to plastic lens with a base or substrate of polyamide and a hard coating and an inorganic layer.   
However Engardio as modified do not expressly disclose specifics of the polysilsesquioxane: (1) presence of an alicyclic epoxy group, (2) parametric limitations concerning : (a) the molar ratio of the constituent unit represented by Formulae (I) and (II), (b) proportion of the constituent unit represented by Formula (I) and by Formula (II), (c) the number average molecular weight and (d) the molecular weight dispersity.   
Kuwana discloses polysilsesquioxanes/curable compositions (see claims 21-31), including the parameters with more limited value ranges: (a) the molar ratio of the constituent unit represented by Formulae (I) and (II) is from 5-18, (b) the proportion of the constituent unit represented by Formula (I) and by Formula (II) is 55-100%, (c) the number average molecular weight is 1000-3000 and (d) the molecular weight dispersity ranges from 1-3.  See ¶s 0035-0178, 0192-0225 for formula 1, Chem 10, with 1a, Chem 13 {reading on Claim 4}, and 1d, chem 16, with R1 for alicyclic epoxy group T unit, which also reads on formula (I) of the pending claims when Ra is an alicyclic epoxy group.  Also formula 2, Chem 17, of Kuwana meets formula (I) of the pending claims.  Also formula 4, chem 21, with R1 as an alicyclic epoxy of Kuwana meets formula (II) of the pending claims, and formula (5), Chem 22, of Kuwana meets formula (II) of the pending claims.  
Kuwana further discloses that the curable polysilsesquioxane hard coating compositions are suitable for coating optical devices (see ¶ [0178]).  a "hard coat layer formed on at least one surface of a plastic base material, the hard coat layer being a cured product of a curable composition containing the following polyorganosilsesquioxane: a polyorganosilsesquioxane having a constituent unit represented by formula (I), and having a molar ratio of a constituent unit represented by formula (I) to a constituent unit represented by formula (II) [(constituent unit represented by formula (I))/(constituent unit represented by formula (II))] of 5-500 (5 or greater); wherein a ratio of the constituent unit represented by formula (I) and a constituent unit represented by formula (II) to a total amount (100 mol%) of siloxane constituent units is 55-100 mol%; the number average molecular weight is 1000-50000 (1000-3000), and the molecular weight dispersion ((weight average molecular weight)/(number average molecular weight)) is 1.0-4.0 (1.0-3.0)" (claims 1-14 and paragraphs [0032][ 0154] and [0168]-[0182]].  From ¶ 0072 the total proportion (total amount) of the constitutional unit represented by Formula (2) and the constitutional unit represented by Formula (5) is not limited, but is preferably 0% to 70% by mole.  Given that the percentage can be unlimited and therefore greater than preferred 70%, the range overlaps the pending claims range of 5 or greater to 500 or less or 20 or greater and 500 or less or a lower limit of 21 for pending Claims 18-19.  
From ¶ 0071 the total proportion (total amount) of the constitutional unit represented by Formula (1) and the constitutional unit represented by Formula (4) is 55' to 100% by mole which matches that of the pending claims.  From ¶s 0074-0075 the number average molecular weight (Mn) of the polyorganosilsesquioxane is in the range of 1,000 to 3000 and the molecular-weight dispersity (Mw/Mn), also known as polydispersity index (PDI) is in the range of 1.0 to 3.0.  Both of these ranges are within those of the pending claim of 1,000 to 50,000 {also reading on pending Claim 20} and 1.0 to 4.0.  For the above overlapping ranges or ranges within the ranges of the pending claims in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Kuwana divulges at ¶ 0316 that the curable composition containing the polyorganosilsesquioxane, when cured, gives a cured product that offers high surface hardness and good heat resistance, is highly flexible, has excellent processability, and offers excellent adhesiveness and adhesion to an adherend.  Consequently, the curable composition is advantageously usable, in particular, as a hard coat layer-forming curable composition and as an adhesive composition.  From ¶ 0158 a plastic substrate for the hard coat is polyamide.    
Regarding Claim 2 Kuwana discloses at ¶s 0044 and 0051 that the polyorganosilsesquioxane may further include one type of the constitutional unit represented by Formula (1) alone or may include two or more different constitutional units represented by Formula (1) {reading on claim 2 when R2 is an epoxy substituted alkyl group like (1b) or (1c) of Kuwana.  Also the polyorganosilsesquioxane may include other than the constitutional unit represented by Formula (1) and the constitutional unit represented by Formula (2), at least one siloxane constitutional unit selected from the group consisting of silsesquioxane constitutional units (RSiO3/2) excluding the constitutional unit represented by Formula (1) and the constitutional unit represented by Formula (2).  Also Kuwana indicates that "the polyorganosilsesquioxane further contains a constituent unit represented by formula (2)"; "the R2 is a substituted or unsubstituted aryl group"; "the alicyclic epoxy group is a group represented by formula (la), or a group represented by formula (lb)" {reading on at least one alicyclic epoxy group of the pending claims 1 and 2}.  
For Claim 3 Kuwana discloses at ¶ 0047 that in Formula (2), R2 is selected from a substituted or unsubstituted aryl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkyl group, and a substituted or unsubstituted alkenyl group.  Non-limiting examples of the aryl group include phenyl. 
For Claims 5-9 Kuwana discloses "the curable composition further contains a curing catalyst"; "the curing catalyst is a photocationic polymerization initiator"; at ¶ 0107, "the curing catalyst is a thermal cationic polymerization initiator", ¶ 0112; "the curable composition further contains a vinyl ether compound" ¶ 0126; and "the curable composition further contains a vinyl ether compound having a hydroxyl group in the molecule", ¶ 0140. 
For claims 10 and 16-17, Engardio discloses at ¶s 0001 and 0005 that the scratch-resistant coatings are for plastic articles, such as ophthalmic spectacle lenses { reading on Claims 16-17} and, in particular, to scratch-resistant coatings having improved adhesion to inorganic thin film coatings, such as antireflective coatings, mirror coatings and the like.   
For claims 11-12, Engardio discloses at ¶s 0001, 0006, 0009 and abstract also indicate that "the vapor deposited coating film is a reflection preventing film"; and "the vapor deposited coating film is a laminate of a plurality of inorganic layers."  
Regarding the invention as in claims 16-17, Engardio discloses at ¶s 0001 and 0005 that the scratch-resistant coatings are for plastic articles, such as ophthalmic spectacle lenses.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Engardio as modified a plastic lens with an alicyclic polyamide substrate and polysilsesquioxane hard coat and vapor deposition coated film, as afore-described with vapor deposition of Engardio as modified, where from Kuwana the hard coat has polyorganosilsesquioxane with presence the of an alicyclic epoxy group and (ii) parametric limitations concerning : (a) the molar ratio of the constituent unit represented by Formulae (I) and (II), (b) proportion of the constituent unit represented by Formula (I) and by Formula (II), (c) the number average molecular weight, and (d) the molecular weight dispersity, as afore-described, is the hard coat with vapor deposition of Engardio as modified motivated to have a hard coat of polyorganosilsesquioxane that when cured, gives a cured product that offers high surface hardness and good heat resistance, is highly flexible, has excellent processability, and offers excellent adhesiveness and adhesion to an adherend for optical devices as for Claims 1-12 and 14-20.  The combination of Kuwana with Engardio as modified has a reasonable expectation of success because Kuwana like Engardio has a hard coat layer for optical devices from Engardio for lenses.  
Claim 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0094707, Tsukane et al, hereinafter “Tsukane” evidenced by Engardio in view of Kuwana.  
Regarding Claims 1-5, 10-12, and 14-20, Tsukane discloses in the entire document particularly in the abstract and ¶s 0086-0091 and claims 1 and 11 protective film for a polarizing membrane is provided which is prevented in light leakage generation, and excellent in moldability.  The protective film comprises a polyamide resin {reading on plastic of the pending claims}, and is subjected to an orientation (e.g., a drawing) to have a retardation value of not less than 300 nm. The polyamide resin may comprise an alicyclic polyamide resin, e.g., a resin whose monomers comprise an alicyclic diamine and an aliphatic dicarboxylic acid.  From ¶ 0091 the protective film (and the polarizing sheet) is useful in a base material for an eyeglass {reading on pending claims 16-17}, for example, an optical base material (or optical member) for sunglasses (containing sunglasses with a degree) or goggles of the pending claims}.  In particular, the protective film (or the polarizing sheet) comprises a polyamide resin (an amorphous or crystalline polyamide resin, particularly, an alicyclic polyamide resin having microcrystallinity), excellent in moldability, and further does not develop light leakage (and irregular color) even in the case of being subjected to a bending. Accordingly, the protective film is useful in a base material for a lens (a polarizing lens) of glasses (e.g., frameless glasses) {reading on substrate of alicyclic polyamide as protective layer on polarizing lens of Claims 14-15}.  
From ¶s 0087-0089 various treatments may be applied to one side of the polarizing laminate (as mentioned above, one protective film in the case of forming a resin layer on the other protective film of the polarizing sheet). These treatments may include, for example, a hardcoat treatment, an antireflection treatment, a defogging.  
The hardcoat treatment may be carried out by coating the surface of the polarizing laminate with a thermosetting resin [ for example, a silicone compound ( e.g., an alkoxysilane or a partially hydrolyzed condensation product thereof) {reading on a hard coating of a cured product of pending Claim 1}, treatment, a soil-resistant (or antifouling) treatment, and a mirror finish treatment {reading on pending Claim 10}. The plurality of these treatments may be applied in combination.  
Also a plurality of inorganic layers with different refractive indices with an inorganic layer as an antireflection treatment including, for example, an inorganic oxide layer such as a zirconium oxide ( e.g., ZrO2), a silicon oxide ( e.g., SiO2), an aluminum oxide (e.g., Al2O3), and a titanium oxide (e.g., TiO2) can be formed as a plurality of inorganic layers through deposition, coating or other means.  Engardio evidences a ¶ 0009 that such deposition can be vapor deposition {reading on vapor deposited inorganic film as anti-reflective coating of pending Claims 1 and 11 that are inorganic for pending Claim 12}.  Given the hard coat is on the surface of the polarizing laminate, then the inorganic would be on the hard coat layer in this order {reading on the order of pending Claim 1}.  
However Tsukane does not expressly disclose that the silicone hard coat is an alicyclic epoxy polyorganosilsesquioxane of Formula I and Formula II and the 2) parametric limitations concerning : (a) the molar ratio of the constituent unit represented by Formulae (I) and (II), (b) proportion of the constituent unit represented by Formula (I) and by Formula (II), (c) the number average molecular weight and (d) the molecular weight dispersity.   
Kuwana discloses polysilsesquioxanes/curable compositions (see claims 21-31), including the parameters with more limited value ranges: (a) the molar ratio of the constituent unit represented by Formulae (I) and (II) is from 5-18, (b) the proportion of the constituent unit represented by Formula (I) and by Formula (II) is 55-100%, (c) the number average molecular weight is 1000-3000 and (d) the molecular weight dispersity ranges from 1-3.  See ¶s 0035-0178, 0192-0225 for formula 1, Chem 10, with 1a, Chem 13 {reading on Claim 4}, and 1d, chem 16, with R1 for alicyclic epoxy group T unit, which also reads on formula (I) of the pending claims when Ra is an alicyclic epoxy group.  Also formula 2, Chem 17, of Kuwana meets formula (I) of the pending claims.  Also formula 4, chem 21, with R1 as an alicyclic epoxy of Kuwana meets formula (II) of the pending claims, and formula (5), Chem 22, of Kuwana meets formula (II) of the pending claims.  
Kuwana further discloses that the curable polysilsesquioxane hard coating compositions are suitable for coating optical devices (see ¶ [0178]).  a "hard coat layer formed on at least one surface of a plastic base material, the hard coat layer being a cured product of a curable composition containing the following polyorganosilsesquioxane: a polyorganosilsesquioxane having a constituent unit represented by formula (I), and having a molar ratio of a constituent unit represented by formula (I) to a constituent unit represented by formula (II) [(constituent unit represented by formula (I))/(constituent unit represented by formula (II))] of 5-500 (5 or greater); wherein a ratio of the constituent unit represented by formula (I) and a constituent unit represented by formula (II) to a total amount (100 mol%) of siloxane constituent units is 55-100 mol%; the number average molecular weight is 1000-50000 (1000-3000), and the molecular weight dispersion ((weight average molecular weight)/(number average molecular weight)) is 1.0-4.0 (1.0-3.0)" (claims 1-14 and paragraphs [0032][ 0154] and [0168]-[0182]].  From ¶ 0072 the total proportion (total amount) of the constitutional unit represented by Formula (2) and the constitutional unit represented by Formula (5) is not limited, but is preferably 0% to 70% by mole.  Given that the percentage can be unlimited and therefore greater than preferred 70%, the range overlaps the pending claims range of 5 or greater to 500 or less or 20 or greater and 500 or less or a lower limit of 21 for pending Claims 18-19.  
From ¶ 0071 the total proportion (total amount) of the constitutional unit represented by Formula (1) and the constitutional unit represented by Formula (4) is 55' to 100% by mole which matches that of the pending claims.  From ¶s 0074-0075 the number average molecular weight (Mn) of the polyorganosilsesquioxane is in the range of 1,000 to 3000 and the molecular-weight dispersity (Mw/Mn), also known as polydispersity index (PDI) is in the range of 1.0 to 3.0.  Both of these ranges are within those of the pending claim of 1,000 to 50,000 {also reading on pending Claim 20} and 1.0 to 4.0.  For the above overlapping ranges or ranges within the ranges of the pending claims in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Kuwana divulges at ¶ 0316 that the curable composition containing the polyorganosilsesquioxane, when cured, gives a cured product that offers high surface hardness and good heat resistance, is highly flexible, has excellent processability, and offers excellent adhesiveness and adhesion to an adherend.  Consequently, the curable composition is advantageously usable, in particular, as a hard coat layer-forming curable composition and as an adhesive composition.  From ¶ 0158 a plastic substrate for the hard coat is polyamide.
Regarding Claim 2 Kuwana discloses at ¶s 0044 and 0051 that the polyorganosilsesquioxane may further include one type of the constitutional unit represented by Formula (1) alone or may include two or more different constitutional units represented by Formula (1) {reading on claim 2 when R2 is an epoxy substituted alkyl group like (1b) or (1c) of Kuwana.  Also the polyorganosilsesquioxane may include other than the constitutional unit represented by Formula (1) and the constitutional unit represented by Formula (2), at least one siloxane constitutional unit selected from the group consisting of silsesquioxane constitutional units (RSiO3/2) excluding the constitutional unit represented by Formula (1) and the constitutional unit represented by Formula (2).  Also Kuwana indicates that "the polyorganosilsesquioxane further contains a constituent unit represented by formula (2)"; "the R2 is a substituted or unsubstituted aryl group"; "the alicyclic epoxy group is a group represented by formula (la), or a group represented by formula (lb)" {reading on at least one alicyclic epoxy group of the pending claims 1 and 2}.  
For Claim 3 Kuwana discloses at ¶ 0047 that in Formula (2), R2 is selected from a substituted or unsubstituted aryl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted cycloalkyl group, a substituted or unsubstituted alkyl group, and a substituted or unsubstituted alkenyl group.  Non-limiting examples of the aryl group include phenyl. 
For Claims 5-9 Kuwana discloses "the curable composition further contains a curing catalyst"; "the curing catalyst is a photocationic polymerization initiator"; at ¶ 0107, "the curing catalyst is a thermal cationic polymerization initiator", ¶ 0112; "the curable composition further contains a vinyl ether compound" ¶ 0126; and "the curable composition further contains a vinyl ether compound having a hydroxyl group in the molecule", ¶ 0140. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Tsukane a plastic lens with an alicyclic polyamide substrate and silicone hard coat and deposited inorganic coated film with vapor deposition evidenced by Engardio as afore-described, where from Kuwana the hard coat has polyorganosilsesquioxane with presence the of an alicyclic epoxy group and (ii) parametric limitations concerning : (a) the molar ratio of the constituent unit represented by Formulae (I) and (II), (b) proportion of the constituent unit represented by Formula (I) and by Formula (II), (c) the number average molecular weight, and (d) the molecular weight dispersity is substituted for or combined with the silicone hard coat of Tsukane with evidence from silicone of Tsukane and polyorganosilsesquioxane of Kuwana having the same purpose as providing a hard coat motivated to have a hard coat of polyorganosilsesquioxane that when cured, gives a cured product that offers high surface hardness and good heat resistance, is highly flexible, has excellent processability, and offers excellent adhesiveness and adhesion to an adherend for optical devices as for Claims 1-12 and 14-20.  The combination of Kuwana with Tsukane as evidenced has a reasonable expectation of success to one skilled in the art because Kuwana like Tsukane has a hard coat layer on polyamide for optical devices including polarizing sheet and eyeglasses as from Tsukane. 
Response to Arguments
Applicant’s arguments filed 4/11/2022 with the RCE of 05/10/2022 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  Applicants assert that the present invention employs the combination of a plastic lens substrate made from specific materials including an alicyclic polyamide resin; a hard coating layer which is a cured product of a curable composition including a polyorganosilsesquioxane containing a cycloaliphatic epoxy group in a side chain and having a specific structure; and a vapor deposition coated film (vapor deposited coating layer). This configuration advantageously effectively restrains cracking in the vapor deposition coated film and the hard coating layer and eliminates or minimizes deterioration in appearance even in a high temperature environment or upon application of mechanical stress (paragraphs 0004, 0008, and 0027).  More specifically, the hard coating lenses with vapor deposition coated films according to Examples 1 to 4 as inventive examples did not have an observable crack on the vapor deposition coated surface after heat treatment or pressurization.  In contrast, the hard coating lenses with vapor deposition coated films according to Comparative Examples 1 to 3, which employed a polyorganosilsesquioxane having, in a side chain, not a cycloaliphatic epoxy group, but a methyl group, showed a large number of cracks on the vapor deposition coated surface after heat treatment or pressurization.  These advantageous effects of the present invention could not have been expected from the cited references, because all the cited references are completely silent about the object to provide a plastic lens having a vapor deposition coated film whose vapor deposition coated surface is restrained from cracking even in a high-temperature environment or upon application of mechanical stress. 
In response  to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., restraining cracking in the vapor deposition coated film and the hard coating layer and elimination or minimization of deterioration in appearance even in a high temperature environment or upon application of mechanical stress) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further in response to assertions of advantageous effectiveness from ¶s 0004. 0008 and 0027, the first two ¶s discuss goals and not results and the last ¶refers to an embodiment rather than the pending Claims.  Also in regards to Examples 1-4 the data are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of polyorganosilsesquioxanes with constituent units of Formula (I) and (II) from examples having specific components in specific amounts to produce specific types of polyorganosilsesquioxane containing hard coats.  Additionally the examples use specific vapor deposited layers of specific inorganic compounds is specific amounts while the present claims are open to any value of any type of vapor deposited layer or for Claim 12 any type of inorganic and in any amounts. 
Additionally in response in accordance with MPEP §716.02(e) Comparison With Closest Prior Art - an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, in re Finley, 174 F.2d 130,81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).  The closest prior art is the primary reference of Engardio on polycarbonate and Tsukane on alicyclic polyamide.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787